Title: To Thomas Jefferson from Gaudenzio Clerici, 28 July 1788
From: Clerici, Gaudenzio
To: Jefferson, Thomas


          Châlon-sur-Saône, 28 July 1788. For more than forty days he has promised himself the pleasure of paying his respects to TJ and announcing his determination to return to America; but the bad state of his health prevents him from realizing this pleasure. Had a pleasant passage from Genoa to Nice; on the way from Nice to Avignon he contracted a fever which he supposed ephemeral and not sufficient to delay his departure. However, he was scarcely able to continue as far as Antibes, where his illness developed into a pleurisy; for two weeks his life was in peril; only slightly recovered, and weakened by frequent bloodlettings, he resumed his voyage, only to suffer a relapse. He was overcome at Avignon by a second fever, as violent as the first, which again delayed him sixteen days and resulted in heavy expenditures for a doctor and useless medicine. Since the trip was a comfortable one by water, he then dragged himself as far as Châlon but lacks the courage to subject himself to being huddled in a diligence and jostled about for four successive days, without interruption or repose, if he were not being quickly deprived of money and facing a situation of being in a strange land, unable to proceed or retrace his steps. Asks TJ to send him six or eight louis by the next post to maintain him until he can safely proceed to Paris. Has written to his relatives in Italy, from whom he expects prompt assistance as soon as he reaches Paris; asks pardon for his impertinence which is occasioned only by necessity.
        